Sanderson, J.
Each of these cases is an action for death and conscious suffering of the plaintiff’s intestate, Salvatore Arcadipani, alleged to have been caused by the negligence of the defendant Patrick Mutrie, in the operation of a motor truck owned by his son, Francis P. Mutrie, the defendant in the other case. Agency of the driver was admitted. In each case a verdict was returned for the plaintiff.
The decedent, a man about seventy years of age,' was killed while crossing Commercial Street, in Boston, near its intersection with Battery Street, by a truck driven on Commercial Street in a southerly direction. That street is about forty feet wide with an elevated structure upon it, together with the Battery Street station of the Boston Elevated Railway. The deceased walked down Battery Street to Commercial Street when both foot travel and vehicular traffic were heavy. Upon reaching the sidewalk on Commercial Street at the corner of Battery Street, the plaintiff’s intestate paused and looked both ways on Commercial Street. At that time traffic on Commercial Street had been stopped by a traffic officer and pedestrians were crossing from Battery Street. The deceased started from the curb to cross and when he had gone about eight feet the officer gave the signal for vehicles to move. At this time the defendant’s truck was at the head of the line and nearer the curb than the automobile on its left. When the deceased started to cross no vehicles had moved and some people were then about halfway across. The deceased kept on his *476way until he turned toward the approaching truck and apparently tried to avoid it by going back but was hit by the front of the truck or the front right wheel. When hit he carried under his arm a bundle of boards or some other heavy material. One of the right wheels or both of them went over him. The jury could have found that when struck he was about fifteen feet from the curb which he had left.
There was evidence that the truck, carrying a load of five or six tons, was moving at the rate of fifteen or more miles an hour at the time of the accident. From the point where it started to the place of the accident it had travelled a distance stated by the driver to be about forty feet, and stated by a witness called by the plaintiff to be seventy-five feet. There was evidence that the truck went fifteen feet after hitting the deceased before stopping and that the driver made no effort to stop after the accident until signalled to do so by the officer’s whistle. The driver testified that he saw a man on the curb and the next he knew the deceased "bumped against the middle of the front right mudguard”; that he did not see the deceased after he left the curb.
Upon these facts the question of the decedent’s due care, as well as the question whether he was called upon to act in an emergency which he was not to blame for creating, were for the jury. The instruction of the judge concerning the conduct of a party when confronted by such an emergency stated the law substantially in accordance with decided cases. Tozier v. Haverhill & Amesbury Street Railway, 187 Mass. 179, 180. Lemay v. Springfield Street Railway, 210 Mass. 63, 67. Tuttle v. Connecticut Valley Street Railway, 239 Mass. 553, 556. No such situation confronted the driver for, on his own testimony, he did not see the deceased as he was crossing the street. The jury could have found, however, that the driver in the exercise of reasonable care should have seen the plaintiff’s intestate in the street when the truck started and was traversing the intervening space, and should have taken some precautions to avoid running into him, notwithstanding the fact that traffic had started in accordance with the direction of the officer. Such direc*477tian has a material bearing on-the due care of the party obeying it as well as on the negligence of a party disobeying. The driver had a right to rely to some extent on the expectation that when motor traffic was authorized to move pedestrians would not ordinarily be crossing the street, but he had no right to abandon all care for the safety of pedestrians to that expectation. He was still bound to use reasonable care to avoid injuring them, and in moving forward was bound to obey the statute requiring a motor vehicle when approaching a pedestrian upon the travelled part of the way to slow down and give a timely signal. G. L. c. 90, § 14. We cannot say that the judge erred in instructing the jury that, if the decedent started to cross the street after the traffic officer gave his signal, or after traffic started, the plaintiff is not necessarily precluded from recovering and the decedent was not necessarily guilty of contributory negligence as matter of law. If he so started, all the facts bearing on his conduct were not presented by testimony binding upon the plaintiff: we do not know whether he heard or saw or should have heard or seen the officer’s signal; his conduct may have been influenced to some extent by the fact that other pedestrians were crossing when he started, and in other respects his conduct is not fully disclosed by the evidence. If he so started, although the evidence with its inferences points strongly toward want of care on his part, yet it is not of such a conclusive nature that we can say the instruction was erroneous in view of the statutory presumption and the rule as to burden of proof. G. L. c. 231, § 85. Mercier v. Union Street Railway, 230 Mass. 397, 403.

Exceptions overruled.